People ex rel. Clark v Commissioner of N.Y. City Dept. of Corr. (2017 NY Slip Op 00313)





People ex rel. Clark v Commissioner of N.Y. City Dept. of Corr.


2017 NY Slip Op 00313


Decided on January 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2017-00072

[*1]The People of the State of New York, ex rel. Julie A. Clark, on behalf of Alex Charlot, also known as Alixe Charlot, petitioner,
vCommissioner of New York City Department of Correction, et al., respondents.


Julie A. Clark, Brooklyn, NY, petitioner pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Owen Sucoff of counsel), for respondents.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to reduce bail upon Kings County Indictment Nos. 7776/16 and 7778/16.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
RIVERA, J.P., COHEN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court